Exhibit 10.1

 

[g55881kki001.jpg]

 

February 7, 2018

 

Eric d’Esparbes

 

Dear Eric:

 

On behalf of Innoviva, Inc. (the “Company”), I am pleased to offer you the
exempt position of Interim Principal Executive Officer, effective as of
February 6, 2018.  This is a full-time position, reporting to the Company’s
Board of Directors.  This letter supersedes and replaces the offer letter you
executed with the Company, dated September 8, 2014.

 

Your will continue to be paid your current base salary as of the date hereof.   
You will also be eligible to receive an annual discretionary bonus based on the
Company’s performance against its annual goals and a review of your individual
performance, and determined at the sole discretion of the Board of Directors or
its Compensation Committee.  Your annual discretionary bonus will have a target
amount of 50% (and a maximum amount of 200% of your base salary and each
calendar year thereafter).  You will be required to be an active employee in
good standing at the time the bonus is paid in order to receive the bonus, which
will be no later than 2½ months after the close of the calendar year.

 

As you know, the Company provides a comprehensive company-paid benefits package
for its employees.  Benefits are provided by the Company to you and your
dependents at minimal cost.  Included are medical, vision and dental coverage,
life insurance, long-term disability insurance and a flexible spending plan. 
Additionally, we offer a 401(k) plan and an Employee Stock Purchase Plan.

 

You will continue to be subject to the Company’s Proprietary Information and
Inventions Agreement, which you previously signed, as well as the terms of the
Company’s Employee Handbook.

 

While we hope that your employment with the Company will continue to be mutually
satisfactory, your employment status will remain at-will.  As a result, both you
and the Company are free to terminate the employment relationship at any time
for any reason, with or without cause.  This is the full and complete agreement
between us on this term.  Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures to which
you will be subject, may change from time-to-time, the “at-will” nature of your
employment may only be changed in an express writing signed by you and a
Director of the Company.  Notwithstanding the foregoing, if your employment is
terminated by the Company without cause and you incur a separation, the Company
will: (i)  make a lump sum payment to you (less all applicable withholding
taxes) of 24  months’  base salary and target bonus (at the rate in effect at
the time of your separation), (ii) pay you a pro-rata (based on number of full
months completed in year of termination over 12) target bonus, subject to the
terms and conditions of the bonus program and payable at the same time as
bonuses are paid to active employees, and (iii)  the Company will pay your
monthly premium under COBRA until the earlier of  12 months following the month
of termination, expiration of the COBRA continuation coverage or  the date when
you obtain new employment offering comparable health insurance coverage.  As a
condition to receiving such severance payments you must execute the Company’s
standard form of release required of all employees who receive any severance
pay.  The form of release will be delivered to you within 30 days after your
separation and you must execute and return the release within the time period
set forth in the form of release, which will in no event be later than 50 days
after your separation.  If you fail to return the release on or before the
deadline set forth in the form of release, or if you revoke the release, then
you will not be entitled to the severance payment.  Provided you satisfy such
release requirements, the severance payment will be paid within 60 days after
your separation; however, if such 60-day period spans two calendar years, then
the severance payment will in any event be made in the second calendar year.

 

--------------------------------------------------------------------------------


 

For purposes of the above severance provision, a termination “without cause”
shall mean termination for any reason other than:  (i) unauthorized use or
disclosure of the confidential information or trade secrets of the Company (or
any parent or subsidiary), which use causes material harm to the Company (or any
parent or subsidiary), (ii) conviction of a felony under the laws of the United
States or any state thereof, (iii) gross negligence, or (iv) repeated failure to
perform lawful assigned duties for thirty days after receiving written
notification from the Company’s  Board of Directors.  For purposes of the above
severance provision, “separation” means a “separation from service,” as defined
in the regulations under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

To the extent the severance payment described in this letter is deemed to be
nonqualified deferred compensation that is subject to Section 409A of the Code
and if the Company determines that you are a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code at the time of your separation, then the
severance payment will be made on the first business day following
(i) expiration of the six-month period measured from your separation or (ii) the
date of your death.

 

*              *              *

 

--------------------------------------------------------------------------------


 

This letter sets forth the terms of your employment with us and supersedes any
prior representations or agreements, whether written or oral.  A duplicate
original of this offer is enclosed for your records.  To accept this offer,
please sign and return this letter to me.

 

 

Sincerely,

 

 

 

Innoviva, Inc.

 

 

 

 

By:

/s/ Patrick G. LePore

 

 

Patrick G. LePore

 

 

Vice-Chairman of the Board of Directors

 

 

 

I have read and accept this employment offer:

 

 

 

 

 

/s/ Eric d’Esparbes

 

 

 

 

 

Eric d’Esparbes

 

 

 

 

 

Date: February 7, 2018

 

 

 

--------------------------------------------------------------------------------